Kupferman, J. P., dissents in a memorandum as follows:
I dissent and would affirm. Forum non conveniens most assuredly applies here. As the majority memorandum points out, New York has little interest in the outcome of this litigation. Moreover, what we have in this matter is the purchase by the plaintiff Delaware corporation for $8,400,000 of all of the shares of Erie Manufacturing Co. and others being subsidiaries of the defendant North American Realty Corp. (NARC). Erie’s factory is located in Wisconsin, and there is pending there a lawsuit commenced by the defendants-respondents here against the plaintiff-appellant and others connected with it covering the same subject matter. The lawsuit here sought an attachment assuming a valid *906claim based on the breach of the purchase agreement, of some $600,000. The attachment was for some $430,000, or approximately 5% of the deal, almost de minimis in this transaction.